Citation Nr: 1210092	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder NOS.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2009 rating decisions by the RO.  The December 2006 rating decision denied entitlement to service connection for PTSD and the October 2009 rating decision denied entitlement to service connection for hearing loss and tinnitus.  The Veteran perfected timely appeals to both rating decisions.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in October 2011.  A copy of the transcript of that hearing has been reviewed and associated with the record.  

The issue of entitlement to service connection for a psychiatric disability to include PTSD, anxiety disorder NOS, and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure while serving in the Army in during the Vietnam War.

2.  The Veteran currently has right ear hearing loss to an extent recognized as a disability for VA purposes, and the most probative evidence of record tends to support a finding that the Veteran's right ear hearing loss is related to in-service noise exposure.  

3.  A left ear hearing loss disability was noted on an August 1966 entrance examination report, and hence the Veteran's hearing in his left ear was not of sound condition upon entrance into military service.  

4.  The Veteran's preexisting left ear hearing loss was aggravated by his military service.

5.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 

2.  Preexisting left ear hearing loss was aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

3.  The criteria for establishing service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the claims for service connection for hearing loss and tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished. 

II.  Pertinent Laws and Regulations

In general, service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the preexisting disorder was not aggravated.  38 U.S.C.A. § 1111.  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted." 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit Court held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

II.  Factual Background 

Service treatment records show that upon entry into military service, in August 1966, the Veteran denied any hearing loss, running ears, or ear trouble.  Upon entrance, pure tone threshold levels measured the following:


500
1000
2000
3000
4000
6000
RIGHT
5
0
0
5
35
25
LEFT
5
0
0
45
35
15

During active duty, service treatment records are void of any complaints of or treatment for hearing loss or tinnitus. 

Upon separation, in March 1970, pure tone threshold levels measured the following:


500
1000
2000
3000
4000
6000
RIGHT
5
0
0
------
10
-----
LEFT
5
0
0
------
10
-----

An April 2009 audiology consult note shows that the Veteran was referred for hearing evaluation.  He reported significant noise exposure during military service.  He also reported constant bilateral tinnitus.  Objectively, audiogram indicated normal hearing through 1500Hz, dropping to a moderately severe high frequency sensorineural hearing loss in both ears.  Word recognition scores were 96 percent.  The audiologist indicated that this loss has the classic characteristics of a noise-induced hearing loss.  Considering the patients account of noise trauma while in the military, it is plausible that the hearing loss and tinnitus were (at least in part) caused by the noise exposure patient experiences while on active duty.  

A June 2009 VA examination report shows that the examiner reviewed the Veteran's claims file and all medical records.  The examiner commented that at enlistment in August 1966, the audio shows a mild hearing loss at 4 kHz in the right ear, and a moderate to mild hearing loss at 3 kHz-4 kHz in the left ear.  At separation in March 1970, the audio shows normal hearing for the frequencies 500, 1 kHz, 2 kHz, and 4 kHz (3 kHz and 6 kHz were not tested).  At the examination, the Veteran's chief complaint is a bilateral hearing loss for about 20 years.  The Veteran reported that when he was in Vietnam he was exposed to mortar rounds, rifle fire, rockets, and occasional grenades.  He did not have any hearing protection.  Occupationally, he worked with heavy equipment for 20 years, always with ear protection.  He hunts, without ear protection.  The Veteran stated that he has had tinnitus for the past 25 years and that it is constant.  He was diagnosed with bilateral sensorineural hearing loss.  The examiner was asked to opine as to whether the Veteran's current bilateral hearing loss and tinnitus are more likely due to acoustic trauma in service, or to another cause.  The examiner concluded that he could not resolve this issue without resorting to mere speculation.  He explained that the SMR audios are inconsistent.  The enlistment exam shows some high frequency hearing loss bilaterally, but the separation examination shows normal hearing; however not all frequencies were tested at separation.  The Veteran does have high frequency hearing loss which would be consistent with noise exposure, but he also reports occupational and recreational noise exposure since service.  Without reliable audiograms during military service, I cannot determine without speculation as to the onset of the hearing loss, whether a preexisting hearing loss was aggravated during service, and also cannot determine etiology of the tinnitus.  

A July 2010 VA audiological examination report shows that the examiner did not review the Veteran's claims file, however, he did review the Veteran's medical records and noted the following: At enlistment in August 1966, the audio showed mild hearing loss at 4kHz in the right ear and moderate to mild hearing loss at 3kHz-4kHz in the left ear, forming a notch in each ear.  At separation in March 1970, the audio showed normal hearing bilaterally for the 500Hz-4 kHz range with 3 kHz and 6 kHz not tested.  

The Veteran's chief complaint at his July 2010 VA examination was bilateral hearing loss noticed for 15-20 years.  In terms of history of military, occupational, and/or recreational noise exposure the Veteran was in Vietnam and was exposed to mortar rounds, rifle fire, and grenades.  He did not have any ear protection.  Occupationally, he worked around heavy equipment for 20 years, with ear protection.  He hunted in the past but not in about 20 years.  He did not use ear protection.  

The Veteran was diagnosed with left sensorineural hearing loss moderate to moderately severe for the 2 kHz-4 kHz range and right sensorineural hearing loss mild to moderately severe for the 2 kHz-4 kHz range.  The examiner was asked to state whether the Veteran's current hearing loss and tinnitus are more likely due to acoustic trauma in service or more likely due to another cause.  The examiner opined that he could not resolve the issue without resort to mere speculation.  He stated that his opinion remains the same as the opinion on the June 2009 examination.  He stated that the rationale is as follows: service audios are inconsistent.  The enlistment exam shows some high frequency loss bilaterally but the separation exam shows normal hearing; however, the frequencies 3 kHz and 6 kHz were not tested on the separation exam, so no comparison is available with the enlistment exam for those frequencies.  The Veteran does have high frequency hearing loss which would be consistent with noise exposure, but he also reports occupational and recreation noise exposure since service (occupational noise exposure was with ear protection, recreation was without ear protection).  Without reliable audiograms during military service, I cannot determine without speculation the onset of the hearing loss, or whether a preexisting hearing loss was aggravated during service (since not all frequencies were tested at separation) and also cannot determine the etiology of the tinnitus.  

A November 2010 letter from the Veteran's private doctor indicated that he evaluated the Veteran for hearing loss and tinnitus.  The Veteran related both back to his service in the US Army.  He had a job as a cook and wireless radio operator.  He had significant noise exposure during that time.  He was involved in two offenses of the enemy including the Tet Offensive where he had a significant amount of noise exposure.  During that time they wore no hearing protection. Over the years he began to develop decreased hearing and sometimes tinnitus on both sides that is high-pitched buzzing.  After he got out of the military he had a job running heavy equipment but he wore hearing protection during that period of time and nothing was to the degree of noise exposure that he had during his time in Vietnam.  

The doctor reported that audiogram showed bilateral sensorineural hearing loss is high-frequency notch at around 3000-4000 Hz.  It is moderate in the right ear and moderate-to-severe in the left ear.  Speech discrimination was reported to be 100 percent.  The doctor opined that the Veteran has bilateral high-frequency sensorineural hearing loss with a noise induced notch which more likely than not is related to service in the U.S. Army.  He was a right handed shooter and his left ear has a slightly worse hearing loss than is right ear which is consistent with gunfire.  He had no hearing protection during that time period.  He also has tinnitus which more likely than not is related to service in the U.S. Army.  

At his October 2011 Travel Board hearing, the Veteran testified that he was exposed to military noise while serving on active duty.  Specifically, he testified to noise from bombing, rockets, explosions, and mortars.  He also testified to constant noise from large generators.  He indicated that at no time did he wear hearing protection.  The Veteran further testified that after hearing the loud noises he would experience ringing in his ears and deafness for awhile as well.  



III.  Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his current bilateral hearing loss and tinnitus are related to his active service due to acoustic trauma from loud noise exposure.  

A.  Right Ear

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, hearing loss does not constitute a disability for VA purposes when the threshold levels at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 dB and at least three are 25 dB or less. See 38 C.F.R. § 3.385 (1992).

In this case there was some hearing loss detected at entrance into military service as the Veteran had some hearing loss, 35dB at 4000 and 25 dB6000 Hz, noted.  However, the hearing loss does not constitute a disability for VA purposes and therefore it cannot be said that the Veteran had preexisting hearing loss in the right ear.  In addition, clear and unmistakable evidence has not been presented to show that the Veteran had preexisting right ear hearing loss and therefore the Board finds that the presumption of soundness applies and the issue before the Board is whether the Veteran's current right ear hearing loss is casually related to his military service.  

As stated above, generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case there is evidence of a current disability as the April 2009 VA audiologist, June 2009 and July 2010 VA examiner, as well as the Veteran's private doctor have diagnosed the Veteran with right ear hearing loss.  See 38 C.F.R. §  3.385.  With respect to whether there is evidence of in-service incurrence the Board finds that the Veteran has provided competent and credible lay testimony as to in-service noise exposure.  Thus, the claim turns on whether there is medical evidence of a nexus between the current right ear hearing disability and the Veteran's in-service noise exposure.  

In support of the Veteran's claim are the opinions of the April 2009 VA audiologist and the November 2010 written statement from the Veteran's private doctor.  The April 2009 VA audiologist indicated that the Veteran's hearing loss has the classic characteristics of a noise-induced hearing loss.  She further indicated that considering the Veteran's account of noise trauma while in the military, it is plausible that the hearing loss was (at least in part) caused by the noise exposure patient experiences while on active duty.  The Board acknowledges that the U. S. Court of Appeals for Veterans Claims (Court) has held that medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998)(quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993)).  

However, when the opinion of the April 2009 VA audiologist is considered with the November 2010 private doctor's opinion that the Veteran's bilateral high-frequency sensorineural hearing loss with a noise induced notch is more likely than not related to the Veteran's service in the U.S. Army the Board finds that there is competent medical evidence which shows that the Veteran's current right ear hearing loss is related to his active military duty.  

The November 2010 and April 2009 opinions both relied on the Veteran's report of experiencing military noise while on active duty.  The Veteran is competent to provide lay testimony regarding the presence of observable symptomatology such as experiencing noise exposure and periodic deafness following noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In considering the Veteran's October 2011 Board hearing testimony, the Board finds that the Veteran reports of military noise exposure are consistent with the circumstances of his service and he is credible in his report.

The June 2009 and July 2010 VA examiner (the same doctor performed both examinations) failed to provide the requested etiological opinions, indicating that he could not resolve the etiology without resort to mere speculation.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010).  Under the holding in Jones, it should be made clear that the etiology cannot be assessed without "resort to mere speculation" because the examiner (1) lacks the expertise, or (2) needs additional information, e.g., additional testing or information that is possibly available, or (3) that the examiner has exhausted the limits of current medical knowledge as to etiology, or (4) that the actual cause cannot be selected from multiple potential causes such that a physician could only speculate as to the cause, or (5) it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition.  Id at 390.  

The Board notes that an examiner's conclusion that an etiology opinion is not possible without resort to mere speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  Id.  However, for this to be the case the examiner must explain the basis for such an opinion or the basis must otherwise be apparent upon the Board's review of the evidence. 

In this case, the examiner stated that without reliable audiograms during military service he could not determine without speculation the onset of the hearing loss, or whether a preexisting hearing loss was aggravated during service (since not all frequencies were tested at separation).  As such, the examiner's opinions neither weigh against nor in favor of the Veteran's claim.  

As noted above, the Board found that the Veteran's statements and testimony regarding his right ear hearing loss symptoms existing during active service to be credible and evidence of in-service incurrence.  Thus, the April 2009 VA audiologist's opinion and the Veteran's private doctor's opinion when considered in conjunction with the Veteran's competent and credible lay statements put the evidence in relative equipoise as to whether the Veteran's right ear hearing loss is casually related to the Veteran's military service.  

Resolving all reasonable doubt in favor of the Veteran, service connection for right ear hearing loss is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).

B.  Left Ear

With respect to the Veteran's left ear, the Board notes that upon entry into service, left hearing loss was detected and was recorded to be 45 dB at the 3000 Hz level, thus demonstrating a left ear hearing loss disability upon entrance into military service.  See 38 C.F.R. § 3.385 (1992).

If, as in this case, a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim of service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation arises under section 1153, then the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner and Jensen, both supra.

Therefore, because a hearing disability was shown at the Veteran's entrance examination, the Board must determine if his pre-existing left ear hearing loss was aggravated during or by his period of active service.

38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Indeed, 38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  See Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

As explained in Jensen, the burden is on the Veteran in this case to establish aggravation.  However, the Veteran's separation examination audiology report did not test the Veteran's hearing at the 3000 Hz level, the level at which he demonstrated a left ear hearing loss disability upon entrance into service.  

The Court in Jensen explained that "[b]y conducting both induction and separation physical examinations, the government is in the best position to have reliable medical evidence about any changes in a preexisting condition.  If it does not, it cannot penalize the veteran in favor of whom all doubts are to be resolved."  Jensen, 19 F.3d at 1417 (Fed. Cir. 1994).  Thus, in this case there is no reliable medical evidence about whether the Veteran's left ear hearing loss at 3000 Hz underwent a change during active duty and the Veteran should not be penalized for the government's failure to test his hearing at 3000 Hz upon separation.

In examining the record for evidence of aggravation, the Board observes that the Veteran was found to have a left ear hearing loss disability upon entrance into service, and the record supports a history of in-service noise exposure.  A review of the post-service record tends to indicate a decibel loss of 60 or greater at 3000 Hz, as shown by the results of VA and private audiological examinations conducted between April 2009 and November 2010.  In light of this medical evidence, the evidentiary record presents a reasonable possibility that there may have been a worsening of the underlying left ear hearing loss disability beyond the degree of disability that existed at entrance into active duty.  Additionally, in considering the April 2009 VA audiologist's opinion as well as the November 2010 private doctor's statement, who both found there to be a casual relationship between the Veteran's military service noise exposure and his current hearing loss, and after resolving all reasonable doubt in favor of the Veteran, the Board determines that there is sufficient medical evidence to support a finding that the Veteran's preexisting left ear hearing loss increased in disability as a result of service and was thus aggravated thereby.

This medical evidence, the Board concludes, does not rebut the presumption of (in-service) aggravation.  Rather, it supports the conclusion that the preexisting left ear hearing loss disability was aggravated as a result of his military service.  Accordingly, service connection for left ear hearing loss is warranted.

C.  Tinnitus

The Veteran has alleged that his current tinnitus is as a result of his military noise exposure.  

The record evidence shows that there is evidence of a current tinnitus disability as the Veteran reported tinnitus at his April 2009 VA audiology consultation, his June 2009 and July 2010 VA examinations, and to his private doctor.  These medical records establish the presence of tinnitus.  However, the question remains as to whether the Veteran's current tinnitus is related to his military service.  

During this appeal, the Veteran has alleged that he had in-service noise exposure, the "injury" to which his disabilities relate.

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Considering the circumstances of the Veteran's service, he was likely exposed to significant noise exposure in service.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having ringing in his ears and hearing problems in service which continued after service.  Thus, there is objective evidence to support the Veteran's claim of acoustic trauma in service, and the Board accepts the Veteran's assertions of in-service noise exposure as credible. 

The Board also finds that the record presents an objective basis for attributing the Veteran's current tinnitus to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.

Although the June 2009 and July 2010 VA examiner stated that he could not determine the etiology of the Veteran's tinnitus without resorting to mere speculation, there is other medical evidence of record which links the Veteran's tinnitus to his in-service noise exposure.  An April 2009 VA audiologist's opinion and the November 2010 private doctor's statement supports the Veteran's contentions by finding it more likely than not that the Veteran's tinnitus was due to his military noise exposure.  

Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), chronic tinnitus during service, and continuous tinnitus since service, and the nature of the disability, the Board finds that the Veteran's tinnitus began in service and was continuous after service.  The lay and medical evidence shows current disability of tinnitus.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  


REMAND

The Board has determined that further development of the Veteran's psychiatric disability claim is warranted.  The Veteran specifically claimed service connection for PTSD in May 2006, and the RO has limited its adjudication of the claim to that diagnosis.  

However, the Board notes that during the pendency of the appeal the Veteran has also been diagnosed with anxiety disorder NOS (See November 2010 VA examination report) and major depressive disorder (See September 2008 VA psychiatric treatment plan note).  Thus, in light of the holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed the Veteran's claim broadly and has characterized the issue as entitlement to service connection for a psychiatric disorder to include PTSD, anxiety disorder NOS, and major depressive disorder.  

In this regard, the RO has not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307. Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9. 

Finally, a remand is necessary to provide the Veteran with a VA psychiatric examination.  It is noted that the Veteran was examined by the VA in November 2010.  At that examination the Veteran was diagnosed with anxiety disorder NOS but the examiner did not opine as to the etiology of that In addition, the examiner should opine as to whether the Veteran has any other Axis I diagnoses, other than PTSD, which are etiologically related to the Veteran's service

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD, anxiety disorder NOS and major depressive disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate examiner to determine the current nature and etiology of any psychiatric disorder found to be present.  The examination report is to contain a notation that the examiner reviewed the entire claims file (including the Veteran's service treatment records and post-service VA treatment records).  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary. 

The examiner is asked to offer an opinion addressing the following questions: 

Has the Veteran developed an acquired psychiatric disorder other than PTSD, to include anxiety disorder NOS and major depressive disorder, and if so, please specify the diagnosis (or diagnoses)?

Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of an acquired psychiatric disorder, other than PTSD: (1) had its onset during service; (2) was caused by any event or incident that occurred during service; (3) or was manifested within the year following the Veteran's discharge from active duty in April 1970? 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the Veteran's claims file. 

3.  After completing the requested action, and any additional notification and development deemed warranted, the RO should readjudicate the Veteran's claims for service connection, in light of all pertinent evidence and legal authority.  If the determination remains adverse, the Veteran and his representative should be furnished a supplemental statement of the case, to include the provisions of 38 C.F.R. § 3.156(a), and afforded an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


